DETAILED ACTION
This office action is in response to an application filed 8/11/2021 wherein claims 1-4 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meritt (US 2006/0176369).

In regard to claim 1, Meritt discloses a system comprising: 
	a control unit [¶0045, ¶0054; microprocessor 148 for controlling the main unit 101]  including: 
	a processor coupled to a nontransitory computer readable medium having stored thereon software instructions that, when executed by the processor [¶0054. ¶0095-¶0097; apparatus may be specially constructed for the required purposes, or it may be a general-purpose computer selectively activated or configured by a computer program stored in the computer...  invention can also be embodied as computer readable code on a computer readable medium], cause the processor to perform operations to control video surveillance operations [¶0054; miscellaneous unit 118 can include a microprocessor 148 for controlling the main unit 10...  controlling the operations of the portable, integrated video recording and surveillance system 100. ¶0095-¶0097]; 
	a data storage module coupled to the processor and configured to store video surveillance data [¶0048-¶0049; local data storage 108 can include data memory technology for storing the images captured by the camera 102. ¶0035; video data from external camera 103′ and camera 102 can be stored. ¶0050, ¶0054. Fig.1A]; 
	a position sensing module coupled to the processor and configured to electronically determine position of the system [¶0055; miscellaneous unit 118 can also include a global positioning system (GPS) receiver 140 so that the precise location, speed, direction, etc., of the portable, integrated video recording and surveillance system 100 can be determined. ¶0050, ¶0054. Fig.1A]; 
	a data communications module coupled to the processor and configured to transmit video surveillance data to an external system [¶0042; remote control 130 can communicate with the portable, integrated video recording and surveillance system 100 via a data link 132... transmitter/receiver 134 can communicate with the portable, integrated video recording and surveillance system 100 via a dedicated receiver/transmitter 136. ¶0065; central system 210 can be located in a second location such as a building 320 or a second vehicle (not shown). ¶0076-¶0081. ¶0060-¶0061. ¶0050, ¶0054. Fig.1A]; and 
	one or more imaging modules coupled to the control unit [¶0030; main unit 101 includes a camera 102, a display 104, a control panel 106, a local storage system 108, an interface 110 and a miscellaneous unit 118. Fig.1A], each imaging module including at least one video imaging sensor [¶0032; camera 102 can be a CCD or other type of device capable of capturing electronic images. Fig.1A; Main unit (160) includes CCD (102)], an additional sensor [¶0056; miscellaneous unit 118 can also include additional functionality such as detecting when a selected event has occurred...  miscellaneous unit 118 can also include a shock sensor. Fig.1A; Main unit (160) includes CCD miscellaneous unit (118)], and a base configured to releasably attach the imaging module to a vehicle [¶0015; mounting the main unit in the mount and removing the main unit from the mount. ¶0090-¶0093; mount 902 securely holds the main unit 101. The mount 902 includes one or more latches 906 that hold the main unit 101 in the mount. The one or more of the latches 906 can also include a lock 908 to secure the main unit 101 in the mount 902. ¶0064; portable, integrated video recording and surveillance system 100 can also be mounted in a mount that provides quick installation and removal from the vehicle 310. Fig.9 main unit (101) secured to the mount (902)].
	Meritt discloses a portable video surveillance system for a vehicle including a main unit containing various hardware components. The system includes a GPS sensor for determining the position of the device and local storage for recording video surveillance data. The system also includes communication hardware that is used to transmit video from main unit to a remote location. As seen in Fig.1A and as noted above, the main unit includes a CCD/camera and thus the main unit is considered an "imaging module". The main unit also includes a miscellaneous unit that contains one or more additional sensors. The main unit can coupled to a vehicle via a mount (a "base") and as noted above the main unit and the mount are releasable relative to each other. Thus Meritt anticipates the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meritt (US 2006/0176369) in view of Yu (US 2019/0304271).

In regard to claim 2, Meritt discloses the system the system of claim 1. Although Meritt discloses in ¶0056-¶0057 that the base unit and thus the camera can include additional sensors, Meritt does not explicitly disclose, wherein the additional sensor includes a proximity sensor. However Yu discloses, 
	wherein the additional sensor includes a proximity sensor [¶0079-¶0082; one or more motion sensors 357 for detecting motion information... alternate motion detectors may also be used, such as ultrasonic, optical, microwave, or video motion detectors... other sensors, such as for example, an Electric Field Proximity Sensing (EFPS) sensor. ¶0088; Feature sensors 355 may detect and collect information about environmental features in a subspace, space, building or structure. Feature sensors 355 may include, for example, a motion sensor 357, camera 358, and other sensors 359 (e.g. proximity sensor, occupancy sensor, ambient light sensor].
	Yu discloses a system wherein an imaging device including an image sensor is removably mounted to a base [Yu ¶0031-¶0039], similar to Meritt. As noted above and as shown in Fig.3, the imaging device (350) also includes other sensors (356, 359, 357) in addition to the imaging sensor (358) wherein as noted above, the other sensors can be proximity sensors.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Meritt with the proximity sensor as disclosed by Yu in order to provide additional information about the proximity/existence of objects nearby the imaging device [Yu ¶0069, ¶0086-¶0088, ¶0114-¶0115]. As disclosed by Yu, using a combination of sensor components (including proximity sensors) in addition to an imaging sensor within a single device provides comprehensive monitoring and/or improved accuracy in monitoring environmental features and conditions. 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meritt (US 2006/0176369) in view of Altawil et al. (US 2016/0311401) (hereinafter Altawil).

In regard to claim 3, Meritt discloses the system of claim 1. Although Meritt discloses in ¶0035 that additional cameras can be included on the main unit including additional cameras "directed out of two or more directions from the main unit 101" [¶0035], Meritt does not explicitly disclose wherein each imaging module includes four imaging sensors disposed on a front imaging sensor location, a first side imaging sensor location, a second side imaging sensor location, and a rear imaging sensor location, respectively. However Altawil discloses, 
	wherein each imaging module includes four imaging sensors disposed on a front imaging sensor location, a first side imaging sensor location, a second side imaging sensor location, and a rear imaging sensor location, respectively [¶0009-¶0010, Fig.1, Fig.2; Front of device (depicted in Fig.1) includes a front camera (25) and back of the device (depicted in Fig.2) includes rear camera (25) wherein in addition to the front camera and rear camera, a left side camera and a right side camera are included. ¶0006; plurality of internal cameras is specifically four cameras; a front camera, rear camera, left side camera, and a right side camera. ¶0048; plurality of internal cameras 25 is mounted to the mobile unit housing 20, providing a 360 degree view around the mobile security unit 2. Each of the plurality of internal cameras 25 is connected to the mobile unit housing 20 by a camera array connector].
	Altawil discloses a system including an imagining device containing one or more cameras wherein the imaging device can be removably mounted to a vehicle, similar to Meritt. As noted above and as shown in Fig.1 and Fig.2, the device includes four cameras including a front camera, a rear camera, a left side camera, and a right side camera. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Meritt with the four cameras as disclosed by Altawil in order to provide 360 degree surveillance coverage of the region around the device [Altawil ¶0002-¶0008, ¶0048-¶0052, ¶0063]. As disclosed by Altawil, using four cameras ensures that the entire perimeter of the device is imaged by the cameras and thus a large surveillance area can be achieved. 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meritt (US 2006/0176369) in view of Benjamin et al. (US 2011/0063448) (hereinafter Benjamin).

In regard to claim 4, Meritt discloses the system of claim 1. Although Meritt discloses that USB ports can be used to interconnect the components in ¶0050 wherein any suitable interface, including ethernet, can be used to connect the various components, Meritt does not explicitly disclose CAT-5 Ethernet. However Benjamin discloses, 
	wherein each imaging module includes a connector [¶0026; camera 12 is connected via an unshielded twisted pair (UTP) cable 14 to a controller 16...  The UTP cable is preferably one provided with RJ45 connectors at the ends of the UTP cable. ¶0030; cable is connected to port 62 at one end and the camera 12 at its other end], wherein the control unit includes a connector corresponding to each imaging module [¶0030; The controller 60 is provided with four ports 62, 64, 66 and 68. These ports enable up to four separate cameras to be connected to controller 60. ¶0027; FIG. 2 is a block diagram of the controller 60 of FIG. 3. Four RJ45 connectors 18, 20, 22 and 24 are illustrated], and wherein the connectors are CAT-5 network cable connectors [¶0026; UTP cable is preferably one provided with RJ45 connectors at the ends of the UTP cable. These RJ45 connectors are known in the art. ¶0002; control of a camera in a system, such as a surveillance CAT5 camera in a surveillance system. Fig.3, ¶0018; CAT5 camera interface controller connected to a camera. ¶0027; permits both a video signal and power to be run to a CAT-5 camera]. 
	Benjamin discloses a control box that is connected to one or more portable surveillance cameras via removable connectors, similar to Meritt. As noted above Benjamin discloses that the control box may include RJ45 ports/connectors which are connected via a cable to connectors located at one or more security/surveillance cameras thus forming a CAT5 camera interface. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Meritt with the CAT5 camera interface as disclosed by Benjamin in order to provide a low-cost connection between the camera and the control unit that is capable of high-transfer speeds. As unquestionably well-known in the art, CAT5 ethernet is a commonly used, low-cost way to connect computing devices to each other wherein fast data transfer speed between the connected computing devices is achieved. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        August 23, 2022